Citation Nr: 0217273
Decision Date: 11/08/02	Archive Date: 02/07/03

Citation Nr: 0217273	
Decision Date: 11/08/02    Archive Date: 12/11/02

DOCKET NO.  01-14 466	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for osteoarthritis, 
multiple joints, to include as secondary to service-
connected polyarthritis of the knees, hands, and ankles.  

2.  Entitlement to an increased (compensable) rating for 
polyarthritis of the knees, hands, and ankles.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel





WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from October 1944 to June 
1946.  

The current appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, dated February 2000 and March 2001.  


FINDINGS OF FACT

1.  In February 2002 the Board issued a decision denying a 
claim of entitlement to service connection for multiple 
joint osteoarthritis and a claim for a compensable rating 
for polyarthritis of the knees, hands, and ankles.  

2.  A request for a hearing at the RO dated from January 
2002 was subsequently associated with the claims folder.  


CONCLUSION OF LAW

The Board's February 2002 decision denying the claim for 
service connection for multiple joint arthritis and a claim 
for a compensable rating for polyarthritis of the knees, 
hands, and ankles is vacated.  38 U.S.C.A. § 7104(a) (West 
1991 & Supp. 2002); 38 C.F.R. § 20.904 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision by the Board may be vacated at any time upon 
request of the appellant, or on the Board's own motion.  
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.  

In this case, a January 2002 request for a personal hearing 
on the issues currently on appeal was received by the RO 
that same month; however, it does not appear that this 
request was associated with the claims folder at the time of 
the Board's February 2002 decision.  

It is a basic principle of veteran's law that the Board 
shall decide an appeal only after affording the veteran an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
1991 & Supp. 2002).  

In this case, correspondence was sent to the veteran in 
March 2002, in which it was noted that if he appeared for 
the scheduled hearing, the February 2002 decision would be 
vacated and a de novo decision would be entered by the 
Member of the Board who presided at the hearing.  If he did 
not appear for the hearing, the Board's February 2002 
decision would stand.  

The record reflects that the veteran did appear for a Travel 
Board hearing before the undersigned Member of the Board in 
August 2002.  

Thus, the February 2002 decision must be vacated.  See 
38 C.F.R. § 20.1304(c) (2002) (the Board notes that the 
decision pertaining specifically to de novo consideration of 
the issues of service connection for multiple joint 
arthritis, to include as secondary to service-connected 
polyarthritis of the knees, hands, and ankles and for a 
compensable rating for polyarthritis of the knees, hands, 
and ankles is contained in a separate decision).  


ORDER

The Board's February 2002 decision denying the claim for 
service connection for multiple joint arthritis and a claim 
for a compensable rating for polyarthritis of the knees, 
hands, and ankles is vacated.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

Citation Nr: 0201304	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  00-14 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for osteoarthritis, 
multiple joints, to include as secondary to service-connected 
polyarthritis of the knees, hands and ankles.

2.  Entitlement to an increased (compensable) rating for 
polyarthritis of the knees, hands and ankles.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

The veteran had active service from October 1944 to June 
1946.

These matters come before the Board of Veterans Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in St. Paul, 
Minnesota, (RO), dated February 2000 and March 2001, which 
denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The medical evidence does not establish that any current 
osteoarthritis, multiple joints, is causally or etiologically 
related to an incident of the veteran's active service, or to 
a service-connected disability.

3.  The veteran's polyarthritis of the knees, hands, and 
ankles is manifested by subjective complaints of pain in the 
knees, wrists and ankles; objective findings of a history of 
inflammatory arthritis, currently resolved with no residuals, 
and no evidence of old healed inflammatory process.


CONCLUSIONS OF LAW

1.  Osteoarthritis, multiple joints was not incurred in or 
aggravated by active military service, and is not proximately 
due to or the result of service-connected polyarthritis of 
the knees, hands and ankles.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2001).

2.  The criteria for a compensable rating for polyarthritis 
of the knees, hands and ankles have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001)(to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, including 
§ 4.71a, Diagnostic Code 5009 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 1 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126) (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth, in pertinent part, 
requirements for assisting a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits.

The Board finds that all relevant facts have been properly 
and sufficiently developed and that no further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated by the VCAA.

In the present case, the RO made satisfactory efforts to 
ensure that all relevant evidence was associated with the 
claims file; it also informed the veteran of the reasons for 
denying his claims, as well as the evidence necessary to 
substantiate them.  All relevant and available private 
treatment records were obtained, including records 
specifically identified by the veteran.  

The Board notes that treatment records reflecting 
arthroscopic procedures performed in 1996 were referenced by 
the veteran during the December 1999 VA joints examination.  
The veteran has indicated that these records could 
potentially establish the initial diagnosis of osteoarthritis 
in 1996, or possibly 1991, 8 years prior to the December 1999 
VA examination.  The RO made attempts to locate and obtain 
these records, as evidenced by a letter to the veteran dated 
September 2000 and a letter to Northern Orthopedics dated 
November 2000, but these attempts were unsuccessful.  The 
Board has presumed the earlier diagnosis for purposes of its 
analysis and finds that the absence of these records does not 
prejudice the veteran.

All relevant and available outpatient treatment records and 
the veteran's service medical records were obtained, and the 
veteran was provided several VA medical examinations, the 
most recent in February 2001.  The RO provided the veteran 
with copies of the rating decisions, the statements of the 
case (SOCs) and a supplemental statement of the case (SSOC) 
concerning the determination of service connection for 
claimed osteoarthritis, multiple joints, and evaluation of 
service-connected polyarthritis, knees, hands and ankles and 
the associated rating criteria.  These documents noted that 
all of the veteran's records were considered, including VA 
treatment reports and VA examinations.  The Board is unaware 
of any additional outstanding records pertaining to this 
issue.  Under the circumstances, the Board finds that the 
duty to assist has been satisfied, and no useful purpose 
would be served by remanding this case to the RO for 
additional development.  As such, the Board will proceed with 
appellate disposition.

A review of the veteran's pertinent medical history shows no 
evidence pertaining to arthritis on the veteran's separation 
examination conducted in June 1946.  An affidavit by the 
veteran dated August 1946 describes complaints of stiffness 
in the veteran's joints and severe pain experienced in June, 
July and August 1946.  An affidavit by Dr. T.E. Eyres, M.D., 
dated August 1946 attests to Dr. Eyres' examination of the 
veteran and his diagnosis of polyarthritis.  Affidavits by 
acquaintances of the veteran also dated August 1946 attest to 
the veteran's complaints of pain and swelling and his 
inability to get around as usual.

Following service, a VA examination conducted in October 1946 
showed complaints of pain and stiffness in both knees, wrists 
and ankles.  Findings show a limitation of motion in these 
joints.  Dorsal flexion was limited at the ankle, on active 
and passive motion.  X-rays indicated some arthritic changes 
of the ankles, knees and wrists.  The examiner diagnosed 
polyarthritis of knees, hands and ankles.  

A VA medical examination conducted in November 1947 showed 
complaints of episodes of stiffness and malaise, especially 
in cold weather.  Examination showed diminished patellar 
reflexes, but other reflexes were normal; decreased sensation 
from the elbows down, bilaterally; normal sensation in the 
lower extremities; and no evidence of rheumatism in the 
knees, ankles or wrists.  X-rays of the knees, ankles and 
wrists were negative.  The examiner's diagnosis noted that no 
polyarthritis of the knees, ankles and hands was found.

A VA hospitalization report reflecting evaluation and 
laboratory studies from January to February 1948 shows 
complaints of intermittent stiffness and aching of several 
joints.  Examination showed good motion in all joints with no 
joint tenderness, muscle atrophy or deformity.  X-rays of the 
wrists were negative.  The examiner found no residual joint 
disease and no polyarthritis.

A letter submitted by Dr. C.M. Zeigler, M.D. in December 1948 
stated that he examined the veteran for complaints of pain in 
his ankles, wrists and knees.  Dr. Zeigler also stated that 
there was no gross evidence of arthritis, with bony changes 
in the joints, limitation of motion, swelling, inflammation 
or rheumatoid nodules.  Dr. Zeigler interpreted x-rays of the 
wrists and ankles as consistent with the diagnosis of early 
rheumatoid arthritis.

Treatment records from January 1999 to November 1999, from 
Dr. Peter A. Schmitz, M.D. show complaints of pain in the 
right knee in January and February 1999.  Examination 
revealed positive McMurray and Apley's signs, catching and 
locking, as well as arthrosis of the medial joint space.  An 
arthroscopic examination was conducted in February 1999.  
Postoperative diagnosis showed patellofemoral arthrosis, 
chondromalacia of the medial femoral condyle, a bucket handle 
tear of the medial meniscus and synovitis of the knee and a 
degenerative tear of the lateral meniscus.  In March 1999, 
the veteran reported no pain.  In June and August 1999, the 
veteran reported achy pain and was given medication.  In 
November 1999, Dr. Schmitz found arthritis in both knees, 
worse in the right, with good alignment.  

A December 1999 VA hand, thumb and finger examination report 
shows complaint of pain and stiffness in the fingers, 
especially of the right hand, in the proximal 
metacarpophalangeal joint, and experienced especially in the 
morning.  The veteran had noticed this problem particularly 
in the prior 3 or 4 years.  He also noted problems with his 
knees and hip.  Examination showed both hands to be grossly 
normal and symmetrical.  His thumb could approximate all the 
fingers and the tips could approximate the median transverse 
fold of the palm.  There was normal grasping ability and 
strength.  Writing, pushing and pulling were normal.  The 
veteran noted a problem with twisting and gripping copper 
pipe, a task associated with his occupation.  Diagnosis was 
of possible early osteoarthritis of the hands, involving the 
right middle finger and ring finger.

A December 1999 VA joints examination showed complaints of 
constant pain in the right knee, especially in cold or damp 
weather.  This reportedly affected the veteran's ability to 
do work as a plumber.  The veteran reported that the onset of 
pain in his knees had been approximately 8 years prior to the 
examination, and that a finding of arthritis had been made at 
that time.  He also reported having surgery on his left 
shoulder and both knees in 1996.

Examination of the veteran revealed range of motion of the 
shoulders as normal; there was no limitation of motion in the 
hip and there was no evidence of hip pain or tenderness.  The 
knees were symmetrical with no right knee tenderness or 
effusion.  The veteran's knee pain was controlled with 
analgesics.  The right knee was somewhat lax with 
anteroposterior movements, though no pain was elicited.  
There was lateral instability to a slight degree, but no 
crepitation.  Otherwise the knee was stable.  The left knee 
was grossly normal with no local tenderness or effusion.  The 
knee was slightly lax with anteroposterior movements.  
Lateral instability was present but with no complaint of pain 
on movement.  There was no crepitation of the knee with 
flexion or extension.  The ankles were normal with no 
restricted range of motion, no tenderness, and no 
deformities.  Range of motion for the hips was normal at 0 to 
125 degrees; both knees were normal at 0 to 140 degrees; 
ankle range of motion was normal at 0 to 20 degrees with 
dorsiflexion and 0 to 45 degrees with plantar flexion, 
bilaterally.  Wrist dorsiflexion was normal at 0 to 70 
degrees, bilaterally; wrist palmar flexion was normal at 0 to 
80 degrees, bilaterally; wrist radial deviation was normal at 
0 to 20 degrees, bilaterally; and wrist ulnar deviation was 
normal at 0 to 45 degrees, bilaterally.  The diagnosis cited 
a history of polyarthritis of the knees, hands and ankles, 
with no residual; a history of arthritis, possibly 
osteoarthritis of the knees and right hip.

The examiner stated that the veteran's history of pain in his 
knees could significantly limit his functional abilities, 
especially so before the arthroscopic surgeries.  At the time 
of the examination, the veteran did not have much pain and 
did not have much limitation of motion due to pain on use.  
The pain was mostly in the knees and mostly in the right 
knee.  He did not have significant pain in his hands, hips or 
ankles.  The examiner stated that the transient migratory 
arthritis sustained during service was a separate event from 
the later development of osteoarthritis or degenerative 
arthritis.

The report of an October 2000 VA examination shows complaints 
of past experience of pain in the hips, knees, ankles and 
tailbone, but no pain during the examination.  Findings 
include observed difficulty standing from the sitting 
position; the veteran walked with a slightly stooped gait, 
bending from the hips.  The veteran reported no problems with 
daily activities such as buttoning, and no problems with 
gross motor activities such as wood chopping.  

Examination showed no swelling of the proximal 
interphalangeal joints, metacarpal joints, or distal 
interphalangeal joints.  Range of motion was noted as 
functional for all joints of the hands.  There was no pain on 
palpation or manipulation; the veteran had good gross-motor 
as well as fine-motor activity; sensation was intact; the 
interosseous had good tone and strength; he was able to close 
the palm with his right thumb; tip to tip testing showed that 
he was able to touch the thumbs and the tips of all fingers; 
the examiner did not see any problem with the hand at all.  
Pain and stiffness were noted on passive motion of the knee.  
The veteran was able to squat.  X-rays showed tri-compartment 
osteoarthritis; mild quadriceps atrophy, secondary to long-
standing osteoarthritis; and no acute sign of internal knee 
disorder.  McMurray and Lachman tests were negative; the 
knees were stable with no drawer sign; and the ankle had full 
range of motion with good strength.  There was no pain in the 
ankle against resistance, flexion and palpation.  The 
examiner did not think the current condition was the same as 
his service-connected disability, since the veteran did not 
report joint pain in service, and even after 1 year, x-rays 
were negative.

A June 2000 consultation report from Dr. Robert L. Brown, 
M.D. showed that the veteran fell from a ladder and injured 
his right knee, left elbow and right wrist.  X-rays were 
negative for the left elbow and right wrist, but mild 
degenerative changes were noted for both.  He had good range 
of motion in the elbow, but had some swelling; perivillous 
sensations were intact.  He had some tenderness of the right 
wrist, but not elsewhere.  There was significant swelling in 
the right knee; perivillous sensations were grossly intact; 
x-rays showed that the right knee had a stellate type of 
patellar fracture.  The veteran was placed in a cast.  By an 
August 2000 visit, the veteran reported no pain in the knee 
and no discomfort.  X-rays showed good healing and good 
alignment.  In October 2000, x-rays of the right knee showed 
some irregularity of the medial femoral condyle, with good 
alignment of the patella fracture.  Some pain was noted in 
the left knee with ambulation.  He had crepitus on 
flexion/extension medially in the left knee.

A February 2001 VA examination showed complaints of pain in 
the right knee, rated at 6 out of 10; pain in the Achilles, 
rated at 7 out of 10; pain in the right wrist, rated at 5 out 
of 10; and pain in the left wrist, rated at 7 out of 10.  The 
veteran's pain was being effectively controlled with 
analgesics.  

On examination, the veteran was noted to rise slowly from a 
seated position.  He had a hunched posture with flexion at 
the hips; his gait was stiff-legged with very little ankle 
movement.  His wrists had no swelling, erythema, warmth or 
tenderness; he had good wrist range of motion for his age; 
and he was able to form an 80 percent fist bilaterally.  
There was an old laceration affecting the left fourth and 
fifth proximal interphalangeal joints in the volar surface, 
with some loss of motion.  He had early Heberden and Bouchard 
nodes, particularly at the second and fifth digits, and there 
was some rotation of the fingers with the index finger and 
the fifth finger turning inwards towards the long finger.  
The veteran's knees both showed thickening of the pre-patella 
bursa; the cruciate and collateral ligaments were intact 
bilaterally; there was no joint effusion and no warmth; 
alignment was excellent; there was no Baker's cyst, no 
tenderness to light or firm palpation and no crepitus of the 
patellar tendons.  The veteran had 1 to 2+ pedal edema; there 
was minimal ankle joint tenderness at the Achilles insertion 
on the heel; there was no swelling, redness or palpable 
effusion at this area; and there was no warmth.  

A standing knee x-ray showed bilateral patella femoral 
arthritis of a mild nature with some bone spurs; there was 
mild loss of medial joint space, more so on the right knee 
than the left; there was sharpening of the tibial spine, more 
so on the left; there was early osteophyte formation on the 
right knee medially; the veteran's ankles showed large 
Achilles spurs bilaterally and some mild degenerative joint 
disease; and there were calcified arteries about the right 
ankle.  The veteran's hands showed distal interphalangeal and 
proximal interphalangeal widening with some fragmentation at 
several distal interphalangeal joints, suggestive of 
inflammatory arthritis; there was an old fracture at the tip 
of the left ulnar styloid with nonunion; there was some mild 
radial carpal degenerative arthritis without obvious 
involvement of the carpal bones.  

The diagnosis was osteoarthritis involving multiple areas; 
long-standing Achilles tendonitis with bone spurs.  The 
examiner stated that the veteran's history and the evidence 
in his claims file were consistent with inflammatory 
arthritis, most likely related to parvovirus or gonorrhea, 
but possibly another acute arthritic syndrome, and there was 
no evidence of continuation of the inflammatory arthritis 
after 1948, nor was there evidence of residuals from that 
acute syndrome.  In support of this, he noted that the 
veteran had no symptoms of chronic arthritis before 1996.  He 
stated that, while a resolved inflammatory can cause 
osteoarthritis, this is unlikely to be the case here, in view 
of the long asymptomatic period and prior normal x-rays.  He 
stated that post inflammatory osteoarthritis builds on a base 
of old destructive joint disease, and there is no evidence of 
an old healed inflammatory process on the current x-rays.  
The veteran's current arthritis was stated to be traumatic in 
nature with a mild hereditary component involving his hand 
arthritis.

A May 2001 treatment report from Dr. Schmitz shows complaints 
of some pain in the veteran's left knee.  On examination, the 
veteran was noted to have pain on flexion and extension and 
limited range of motion.  The examiner mentioned the 
migratory polyarthritis that the veteran had while in service 
and stated that the current problems with his knee relate 
back to that date, and are a progression of the in-service 
injury.

I.  Service Connection Claim

Service connection will be granted for a disability resulting 
from disease or injury incurred in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in active military service.  See 38 U.S.C.A. 
§§ 1110 (West Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  
Moreover, with certain enumerated disorders such as 
arthritis, service incurrence may be presumed if the disease 
is manifested to a degree of 10 percent or more within one 
year after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2001).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2001).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The Board has thoroughly reviewed the evidence of record, as 
summarized in part above.  However, the Board finds that the 
preponderance of the evidence is against a claim for service 
connection for osteoarthritis, multiple joints.  

The Board acknowledges the sufficiency of the evidence 
showing that the veteran suffered an episode of polyarthritis 
within a year after service, which affected his knees, hands 
and ankles.  Indeed, the veteran was granted service 
connection for this episode.  In addition, the Board finds 
sufficient evidence to show that the veteran currently 
suffers from osteoarthritis of multiple joints.  This is 
supported by the February 2001 VA examination, which found 
osteoarthritis of multiple joints.  Despite these findings, 
there does not appear to be sufficient medical evidence to 
establish a nexus, or relationship between the veteran's 
immediate post-service incurrence of polyarthritis of the 
knees, hands and ankles and his currently diagnosed 
osteoarthritis to establish service connection on a direct 
basis, nor is there sufficient evidence that osteoarthritis 
was proximately due to the veteran's service connected 
polyarthritis of knees, hands and ankles, to establish 
service connection on a secondary basis.

In regard to direct service connection, the Board finds no 
diagnosis or notation of osteoarthritis in service, or within 
the presumptive period following service.  38 C.F.R. 
§§ 3.303(b), 3.307, 3.309.  The Board notes that the October 
1946 VA examination cited x-rays showing "some arthritic 
changes" related to the ankles, knees and wrists.  The 
examiner was not specific as to the nature of the arthritic 
changes found; however, he went on to diagnose polyarthritis 
of the knees, hands and ankles, and did not diagnose or make 
any findings pertaining to osteoarthritis.  The Board also 
notes that subsequent x-ray results given in November 1947 
and February 1948 were negative.  Thus, the record reveals no 
evidence of diagnosis of chronic osteoarthritis, or even a 
notation of osteoarthritis not shown to be chronic, within 
the presumptive period following service.  38 C.F.R. 
§ 3.303(b).

Still, despite the absence of an in-service diagnosis or 
notation of osteoarthritis, service connection can be 
established if all the evidence, including that pertinent to 
service establishes that osteoarthritis was incurred in 
service.  38 C.F.R. § 3.303(d).  The first evidence of 
osteoarthritis does not appear in the record until November 
1999, although there is reference to a medical procedure in 
1996, the records of which are unavailable, which indicates 
that osteoarthritis was present at that time, and up to 8 
years prior.  This leaves an approximate 45-year span 
following service, before the first indication that 
osteoarthritis is present, and almost 50 years before it is 
diagnosed.  The Board finds that this span of time is 
inconsistent with a finding that the veteran's osteoarthritis 
is related to an incident of service, or to his service-
connected polyarthritis of knees, hands and ankles.

The primary argument in favor of the veteran's claim comes 
from the May 2001 statement of Dr. Schmitz, indicating his 
belief that the veteran's current problems relate back to his 
in-service episode of polyarthritis.  The Board notes that 
this statement runs counter to other medical opinions of 
record.  The VA examiner in December 1999 stated that the 
veteran's in-service episode of polyarthritis was a separate 
event from the later development of osteoarthritis.  In the 
February 2001 VA examination, the examiner stated that the 
veteran's in-service episode was consistent with inflammatory 
arthritis, or an acute arthritic syndrome, possibly related 
to an infection.  He stated that, while resolved inflammatory 
arthritis can cause osteoarthritis, it is unlikely in this 
case in view of the long asymptomatic period and prior normal 
x-rays.  He stated that post-inflammatory osteoarthritis 
builds on a base of old destructive joint disease and there 
is no evidence of an old healed inflammatory process.  

The Board finds that each of the diagnoses reached in the 
examinations discussed above were based on knowledge of the 
veteran's current condition, including recent x-ray findings; 
however, the Board is more persuaded by the conclusions in 
the February 2001 VA medical opinion, in that the examiner 
appears to have more completely and thoroughly addressed the 
issue of a causal relationship between the in-service 
polyarthritis of knees, hands and ankles and the current 
osteoarthritis, multiple joints.  The Board also notes that 
Dr. Schmitz, although certainly familiar with the veteran's 
recent medical history, did not indicate that he had reviewed 
the actual medical records reflecting the veteran's immediate 
post-service episode of polyarthritis.  The February 2001 VA 
examination was conducted by an appropriate specialist; the 
examiner had access to the veteran's claims file and 
indicated that he had reviewed it.

It is the Board's responsibility to assess the credibility 
and weight given to evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993); citing Woods v. Derwinski, 1 Vet. App. 
190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  In the present case, the Board finds that for the 
reasons discussed above, more weight should be given to the 
February 2001 VA medical opinion, which finds no causal 
relationship between the veteran's osteoarthritis, and his 
in-service polyarthritis of knees, hands and ankles, or any 
other incident of the veteran's active service.

In the alternative to direct service connection, the veteran 
maintains that his currently diagnosed osteoarthritis was 
proximately due to, or the result of his service-connected 
polyarthritis of the knees, hands and ankles.  Unfortunately, 
the evidence does not show this.  The veteran's polyarthritis 
of the knees, hands and ankles is shown to have resolved by 
the time of his November 1947 VA examination.  It was noted 
at that time that there was no evidence of polyarthritis in 
the knees, ankles and wrists.  This was confirmed by findings 
in a February 1948 VA hospitalization report.  Subsequent to 
February 1948, the record shows no complaint or treatment for 
the effects of polyarthritis.  The record indicates that the 
veteran sought treatment in 1996 for the effects of possible 
osteoarthritis, and the record shows a definite diagnosis of 
osteoarthritis in November 1999.  However, the Board notes 
again the statement of the examiner in the February 2001 VA 
examination regarding the unlikelihood that the veteran's 
osteoarthritis was caused by his service-connected 
polyarthritis of knees, hands and ankles.  For the reasons 
stated above, the Board finds the February 2001 examiner's 
opinion persuasive, and finds that the veteran's 
osteoarthritis is not proximately due to, or the result of 
his service-connected disability, and was not aggravated 
thereby.  Allen, supra.

In short, the Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for osteoarthritis of multiple joints on 
either a direct or secondary basis.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit-of-the-doubt rule is not applicable, and the appeal 
as to this issue is denied.  38 U.S.C.A. § 5107(b); See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Increased Rating Claim

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  Nevertheless, 
generally the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body, 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all of 
the necessary bones, joints and muscles, or associated 
structures; or to deformity, adhesions, defective innervation 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38  C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The history of this appeal is set forth as follows.  In a 
December 1946 rating decision, the veteran was granted 
service connection for polyarthritis of the knees, hands and 
ankles, and received a 50 percent rating effective from June 
27, 1946, the day following separation from active service.  
In an April 1948 rating decision, the RO reduced the 
veteran's rating to noncompensable, effective from June 1, 
1948, following submission of a February 1948 VA 
hospitalization report showing no residual joint disease and 
no polyarthritis found.  The veteran disagreed with the April 
1948 rating decision, and initiated an appeal.  An October 
1948 Board decision found that the veteran was not entitled 
to an increased rating.  

In October 1999, the veteran submitted a Form 21-4138, 
claiming an increase in the disability rating assigned his 
service-connected polyarthritis of the knees, hands and 
ankles.  A February 2000 rating decision continued the 
noncompensable rating.  The veteran disagreed with the 
February 2000 rating decision, and initiated this appeal.

The veteran is presently assigned a noncompensable rating for 
polyarthritis of the knees, hands and ankles, pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5009 (arthritis, other 
types), which rates by reference to Diagnostic Code 5002 
(rheumatoid arthritis), under which a 20 percent rating is 
assigned for manifestations consisting of one or two 
exacerbations per year in a well-established diagnosis.  
Also, under this diagnostic code, a noncompensable rating is 
assigned for a level of symptomatology, which does not 
warrant the lowest, 20 percent, rating.

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part above.  However, the Board finds 
that the veteran's disability most closely approximates the 
criteria for the currently assigned noncompensable rating and 
that the preponderance of the evidence is against the 
veteran's claim for a compensable rating at this time.  

The evidence shows that the veteran's symptomatology consists 
of subjective complaints of pain in the knee, ankles and 
wrists; objective findings of a history of inflammatory 
arthritis, currently resolved with no residuals; and no 
evidence of old healed inflammatory process.

The Board finds no basis in the evidence to show that the 
veteran meets the criteria for the next higher 20 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5009 
(arthritis, other types).  The evidence shows that the 
veteran's service connected polyarthritis of the knees, hands 
and ankles has completely resolved and has left no residuals.  
The examiners during the December 1999, October 2000, and 
February 2001 VA examinations attributed the veteran's 
current symptoms to nonservice-connected osteoarthritis.  The 
Board notes the evidence presented by Dr. Schmitz, to the 
effect that the current problems with the veteran's knee 
relate back to service, and are a progression of the in-
service polyarthritis of knees, hands and ankles; however, 
the Board finds, for the reasons discussed in the Service 
Connection portion of this opinion, that the corresponding 
arguments presented in the February 2001 VA examination are 
more persuasive.  In sum, that opinion states that there is 
no evidence of a continuation of the veteran's inflammatory 
arthritis after 1948, nor is there any evidence of residuals 
from that acute syndrome; and that it is unlikely that the 
veteran's resolved inflammatory arthritis caused his current 
osteoarthritis.  Thus, the Board finds that the veteran's 
current osteoarthritis is a separate disability from the 
service-connected polyarthritis of the knees, hands and 
ankles.  

The Board has also considered whether the veteran may be 
entitled to a higher rating under other related diagnostic 
codes; however, because the evidence shows the veteran's 
service-connected polyarthritis of the knees, wrists, and 
ankles to have resolved, and shows no current symptoms 
attributable to this disability, the Board finds that no 
diagnostic code would afford the veteran a compensable 
rating.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's 
polyarthritis of knees, hands and ankles, his complaints and 
the current clinical manifestations of the service-connected 
disability and its effects on the veteran's earning capacity.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  All other pertinent 
aspects of 38 C.F.R. Parts 3 and 4 have also been considered.  
Should the veteran's disability increase in severity, he may 
be entitled to a higher evaluation; however, at present, the 
evidence does not support a higher rating, but rather, more 
nearly approximates the criteria for the currently assigned 
noncompensable rating.  See 38 C.F.R. § 4.1.  The Board finds 
that, as the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable, 
and the increased rating claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the Board notes that the evidence does not reflect 
that the veteran's service-connected polyarthritis of knees, 
hands and ankles has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2001) 
for assignment of an extra-schedular evaluation.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for osteoarthritis, multiple joints, is 
denied.

The schedular criteria not having been met, the claim for 
entitlement to a compensable rating for polyarthritis of the 
knees, hands and ankles, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


 

